DETAILED ACTION

Applicant's Submission of a Response
Applicant’s submission of a response on 4/8/2022 has been received and fully considered.  In the response, claims 1, 8, 15 have been amended; claims 18-20 have been canceled; and new claims 21-23 have been added.  Therefore, claims 1-17 and 21-23 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-10, 13-15, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0113319 to Dawson in view of U.S. Patent Application Publication No. 2018/0349108 to Brebner and U.S. Patent No. 10,244,208 to Deng.
With regard to claim 1, Dawson discloses a method comprising: receiving, by one or more processors, a request to display an avatar within a graphical user interface of a first client device (e.g., see Fig. 4, steps 410, 420, 430, 440); authenticating, by the one or more processors, the request, the authentication based on user data associated with the avatar (e.g., see Fig. 4, step 410); based on the authentication, retrieving, by the one or more processors, the avatar from a database (e.g., see Fig. 4, steps 420; transmitting, by the one or more processors, the avatar to the first client device; and causing presentation, by the one or more processors, the avatar within the graphical user interface of the first client device (e.g., see Fig. 4, step 430);
[claim 2] wherein the avatar is a three-dimensional avatar (e.g., see paragraph 5); 
[claim 3] wherein the request to display the avatar is received from a gaming application (e.g., see paragraphs 2 and 31); 
[claim 6] further comprising: authenticating the request in a messaging application (e.g., see paragraphs 35, 45, and 56); and 
[claim 7] creating presentation of the avatar in a gaming application (e.g., see paragraphs 35, 45, and 56).
Dawson fails to expressly disclose the use of a runtime file format to modify an avatar to 3D.
Solving a similar problem, Brebner teaches the use of a runtime file format to modify an avatar to 3D (e.g., see at least paragraphs 15-18).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Dawson with a runtime file format as taught by Brebner in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, using a runtime file format is the programmer’s discretion.   
Regarding claims 1, 24, and 25, Dawson fails to expressly disclose requesting avatar components and level of detail and animated facial textures . 
Solving a similar problem, Deng teaches requesting avatar components and first and second level of detail (e.g., see at least paragraphs Fig. 8 and corresponding disclosure in column 11, line 50 to column 12, line 16; see also column 9, lines 34-45) and animated facial textures (e.g., see at least the paragraph bridging columns 15 and 16, “facial expression”).  Deng also discloses the use of a database server (e.g., column 7, lines 8-15).  With regard to newly added claims 21-23, Deng teaches that a second level of detail is a lower level of detail than the first level of detail (e.g., see Fig. 8); storage of details in a database (e.g., see column 7, lines 8-15); and retrieving the second plurality of components in the second level of detail; and assembling the second plurality of components to generate the avatar having the second plurality of components in the second level of detail (e.g., see Fig. 8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Dawson with requested level of detail (i.e., realism) taught by Deng in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, using allowing the user to manage avatar realism grants the user the ability to customize the look and components of the avatar that represents the user, which will increase the user’s enjoyment of the avatar.
Dawson in view of Brebner make obvious claims 8-10, 13-15, and 21-25 based on the same analysis as set forth above for claims 1-3, 6, and 7, which have similar claim scope.
Claims 4, 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson in view of Brebner and Deng and further in view of U.S. Patent Application Publication No. 2005/0266907 to Weston. 
With regard to claims 4 and 11, Dawson fails to disclose the use of optical barcode to identify a user.  With regard to claims 5 and 12, Dawson discloses the use of a password to authenticate (e.g., see Fig. 5, box 515, password).
Weston teaches the use of barcode to identify a game user (e.g., see Abstract, claim 1, and 11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Dawson with barcode identification as taught by Weston in order to provide account security. 
Response to Arguments
Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive.
On page 8, Applicant argues that Deng does not teach “wherein the modified avatar being presented is animated using a sequence of facial textures in the second level of detail”  The Examiner respectfully disagrees.  In at least the column briding columns 15 and 16, Deng discloses animated the avatar’s facial expression.  Therefore, claims 1-15 and 21-25 are rejected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James S. McClellan/Primary Examiner, Art Unit 3715